DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 06/26/2019. Claims 1-20 are submitted for examining.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US20210127380).

	Regarding claim 1, the cited reference Liu discloses a method (Fig. 7 below discloses a method of communication in a multi-hop scenario between donor node and devices UE1- UE5 through IAB1, IAB2, and IAB3 nodes), comprising:
	
    PNG
    media_image1.png
    521
    513
    media_image1.png
    Greyscale


receiving, at a first wireless station in a radio access network (RAN), first data wirelessly transmitted from a first plurality of user equipment (UE) devices (Fig. 7 and ¶0254 disclose that the IAB1 receives the data packet (for example from UE1 and UE2)), wherein the first data includes quality of service (QoS) information (¶0254 discloses for example that
 IAB1 receives the data packet of QoS ID=1 from UE1); forwarding, by the first wireless 
(Fig. 7 and ¶0254 disclose that the data packet can be transmitted from IAB1 to its parent node (e.g. IAB3)), wherein the first wireless station does not map the QoS information included with the first data (¶0254 discloses after receiving the data packet, can find the correct bearer for mapping according to QoS ID parameters, where bearer mapping relationship is configured to each node by the donor (¶0238) and when each node receives the bearer configuration information and the bearer mapping relationship sent by the Donor, the corresponding bearer is established according to the configuration information, and the bearer mapping relationship(¶0239)); receiving, by the second wireless station, the first data; receiving, by the second wireless station, second data wirelessly transmitted from a second plurality of UE devices (Fig. 7 and ¶0254 disclose that the data packet can be transmitted from IAB1 to its parent node (e.g. IAB3) and data packets received from UE5 and IAB1 are sent to the donor (See Fig. 7)), wherein the second data includes QoS information (Fig. 7 discloses that UE5 has a and d  bearers where ¶0243 discloses that QoS ID=1 and QoS ID=3 are for a and d  bearers respectively [Emphasis added]); and forwarding, by the second wireless station, the first data and the second data to a third wireless station in the RAN (Fig. 4 and ¶0233 disclose that IAB3 needs to configure its upstream, that is, four bearers between IAB3 and its parent node Donor (for example bearer for UE5, UE1, and UE2)), wherein the second wireless station does not map the QoS information included in the first data or the second data (¶0254 discloses after receiving the data packet, can find the correct bearer for mapping according to QoS ID parameters, where bearer mapping relationship is configured to each node by the donor (¶0238) and when each node receives the bearer configuration information and the bearer mapping relationship sent by the Donor, the corresponding bearer is established according to the configuration information, and the bearer mapping relationship(¶0239)), and wherein third wireless station is configured to forward the first and second data via a backhaul network (¶0204 discloses establishing a suitable transmission channel for the UE between the core network and UE through a donor base station where ¶0136 discloses 5G system the gNB (NR NodeB) and core network nodes have wired connection).

	Regarding claim 11, the cited reference Liu discloses a system, comprising: a plurality of wireless stations in a radio access network (RAN), wherein the plurality of wireless stations includes at least a first wireless station and a second wireless station (Fig. 7 discloses a communication system in a multi-hop scenario including donor node, IAB1, IAB2, and IAB3 nodes). The system performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

	Regarding claim 18, the cited reference Liu discloses a device (Fig. 7 discloses a communication system in a multi-hop scenario including donor node, IAB1, IAB2, and IAB3 nodes), comprising: a memory configured to store instructions; and at least one processor (Fig. 7 discloses a communication system in a multi-hop scenario including IAB1, IAB2, and IAB3 nodes (wireless backhaul node) including a processor 1101 and a storage 1103 (¶0320)) configured to execute the instructions stored in the memory to:  receive first data wirelessly transmitted from a first plurality of user equipment (UE) devices, wherein the first data includes Fifth Generation quality of service (QoS) identifiers (5QIs) (Fig. 7 and ¶0254 disclose that the IAB1 receives the data packet (for example from UE1 and UE2). ¶0254 discloses for example that IAB1 receives the data packet of QoS ID=1 from UE1),  receive second data transmitted from a second device in a radio access network (RAN) that includes the device, wherein the second data includes data transmitted from a second plurality of UE devices and includes 5QIs (Fig. 7 and ¶0254 disclose that the data packet can be transmitted from IAB1 to its parent node (e.g. IAB3) and data packets received from UE5 and IAB1 are sent to the donor (See Fig. 7). Fig. 7 discloses that UE5 has a and d bearers where ¶0243 discloses that QoS ID=1 and QoS ID=3 are for a and d  bearers respectively [Emphasis added]), and forward the first data and the second data to a third device in the RAN, wherein the at least one processor does not map the 5QIs included with the first data and the second data (Fig. 4 and ¶0233 disclose that IAB3 needs to configure its upstream, that is, four bearers between IAB3 and its parent node Donor (for example bearer for UE5, UE1, and UE2). ¶0254 discloses after receiving the data packet, can find the correct bearer for mapping according to QoS ID parameters, where bearer mapping relationship is configured to each node by the donor (¶0238) and when each node receives the bearer configuration information and the bearer mapping relationship sent by the Donor, the corresponding bearer is established according to the configuration information, and the bearer mapping relationship(¶0239)).

Claims 1, 4-7, 11, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US20210176658).

	Regarding claim 1, the cited reference Wang discloses a method (Fig. 5 below discloses a method of communication between an anchor/donor node and user devices through two relay nodes), comprising:

    PNG
    media_image2.png
    460
    901
    media_image2.png
    Greyscale


receiving, at a first wireless station in a radio access network (RAN), first data wirelessly transmitted from a first plurality of user equipment (UE) devices (Fig. 5 and ¶0109 disclose that the users N1˜Nx transmit data via the relay node 1), wherein the first data includes quality of service (QoS) information (¶0229 discloses that the radio bearer (e.g., one radio bearer for the relay node user) aggregates multiple radio bearers (These radio bearers may belong to a same user or may belong to different users. These users are called as aggregated users. The data of the aggregated users are sent to the relay node via the relay node user … it may also comprise information on the aggregated radio bearers… where the indication information indicating a type of the radio bearer); forwarding, by the first wireless station, the first data from the first plurality of UE devices to a second wireless station in the RAN (Fig. 5 and ¶0109 disclose that the data of the users N1-Nx are aggregated into the data sent by the relay node 1 to the relay node 2), wherein the first wireless station does not map the QoS information included with the first data (¶0543 discloses a second message (sent from the relay node to the donor node regarding the plurality of radio bearers for the terminal (¶0083) when the user (terminal) may be a source (sender) and accessing the relay node (¶0214)  comprises information on mapping of a radio bearer, which means that the relay node does not process the mapping); receiving, by the second wireless station, the first data (Fig. 5 and ¶0109 discloses that the data of the users N1-Nx are aggregated into the data sent by the relay node 1 to the relay node 2); receiving, by the second wireless station, second data wirelessly transmitted from a second plurality of UE devices (Fig. 5 and ¶0109 disclose that the users M1-My transmit data via the relay node 2, which means that the relay 2 receives the data from users M1-My), wherein the second data includes QoS information (¶0214 discloses that The relay node transmits a message 5 to the anchor/donor node (i.e. relay node 2 on Fig. 5). For a user accessing the relay node (i.e. a relay node user), the message 5 comprises: indication information indicating a type of the radio bearer where ¶0219 discloses that the user may be a source (sender) … of the data of the radio bearer, or may be a forwarder (for example a relay) of the data of the radio bearer where ¶0220 discloses that QoS information of the radio bearer which is determined by the relay node, such as QoS parameters at a radio bearer level, QoS parameters of at least one QoS flow comprised in the radio bearer. Wang ¶0083, ¶0084, ¶86, ¶0089, ¶90, ¶0092, ¶198, ¶222, ¶0241, ¶0261, and ¶0300 disclose also the limitation of the second data includes QoS information); and forwarding, by the second wireless station, the first data and the second data to a third wireless station in the RAN (Fig. 5 and ¶0109 disclose that the data of the users M1-My and the data from the relay node 1 (i.e., the aggregated data of the users N1-Nx) are aggregated into the data sent by the relay node 2 to the anchor/donor node), wherein the second wireless station does not map the QoS information included in the first data or the second data (¶0543 discloses a second message (sent from the relay node to the donor node regarding the plurality of radio bearers for the terminal (¶0083) when the user (terminal) may be a source (sender) and accessing the relay node (¶0214)  comprises information on mapping of a radio bearer, which means that the relay node does not process the mapping), and wherein third wireless station is configured to forward the first and second data via a backhaul network (¶0109 discloses that the anchor/donor node may be a base station, ¶0074 discloses that the BS may include a backhaul communication interface 220 where ¶0109 discloses that the backhaul communication interface 220 provides an interface for performing communication with other nodes within the network. That is, the backhaul communication interface 220 converts bitstreams transmitted to another node).

	Regarding claim 4, the cited reference Wang discloses all limitations of claim 1, Wang further discloses the first, second and third wireless stations each comprise a next generation node B (gNB), the method further comprising: forwarding, by the third gNB, the first and second data to the backhaul network via a wired connection (Abstract discloses that the communication system disclosed in Wang is 5G communication system  and ¶0109 discloses that the anchor/donor node may be a base station, ¶0074 discloses that the BS may include a backhaul communication interface 220 where ¶0109 discloses that the backhaul communication interface 220 provides an interface for performing communication with other nodes within the network. That is, the backhaul communication interface 220 converts bitstreams transmitted to another node).

Regarding claim 5, the cited reference Wang discloses all limitations of claim 1, Wang further discloses the first wireless station is coupled to the second wireless station via a wired connection, the method further comprising: encapsulating, by the first wireless station, the first data in an Ethernet packet, and forwarding the Ethernet packet to the second wireless station via the wired connection (¶0121 discloses information on a tunnel established for the radio bearer between the first node and the second node).

Regarding claim 6, the cited reference Wang discloses all limitations of claim 1, Wang further discloses the first and second wireless stations each comprise wireless stations in the RAN configured to service UE devices within a wireless range of the respective first and second wireless stations (Fig. 5 below discloses that the users N1˜Nx (i.e. group 1) transmit data via the relay node 1 and the users M1-My (i.e. group 2) transmit data via the relay node 2).

    PNG
    media_image3.png
    451
    908
    media_image3.png
    Greyscale


Regarding claim 7, the cited reference Wang discloses all limitations of claim 1, Wang further discloses forwarding, by the first wireless station, the first data to at least one additional wireless station located on a path between the first wireless station and the second wireless station; and forwarding, by the at least one additional wireless station, the first data to the second wireless station (¶0121 discloses that the relay node may be directly connected to the anchor/donor node, or may communicate with the anchor/donor node via one or more relay nodes).
Regarding claim 11, the cited reference Wang discloses a system, comprising: a plurality of wireless stations in a radio access network (RAN), wherein the plurality of wireless stations includes at least a first wireless station and a second wireless station (Fig. 5 discloses a communication system in a multi-hop scenario including donor node and relays nodes). The system performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 13, the claim is drawn to a system performing substantially the same features of the method of claim 4. Therefore the claim is subject to the same rejection as claim 4.

Regarding claim 14, the claim is drawn to a system performing substantially the same features of the method of claim 5. Therefore the claim is subject to the same rejection as claim 5.

Regarding claim 15, the claim is drawn to a system performing substantially the same features of the method of claim 7. Therefore the claim is subject to the same rejection as claim 7.

Regarding claim 18, the cited reference Wang discloses a device (Fig. 5 discloses relay nodes), comprising: a memory configured to store instructions; and at least one processor (¶0017-¶0025 discloses the first and second node comprise a processor and a memory) configured to execute the instructions stored in the memory to:  receive first data wirelessly transmitted from a first plurality of user equipment (UE) devices, wherein the first data includes Fifth Generation quality of service (QoS) identifiers (5QIs) (Fig. 5 and ¶0109 disclose that the users N1˜Nx transmit data via the relay node 1. ¶0229 discloses that the radio bearer (e.g., one radio bearer for the relay node user) aggregates multiple radio bearers (These radio bearers may belong to a same user or may belong to different users. These users are called as aggregated users. The data of the aggregated users are sent to the relay node via the relay node user … it may also comprise information on the aggregated radio bearers… where the indication information indicating a type of the radio bearer),  receive second data transmitted from a second device in a radio access network (RAN) that includes the device, wherein the second data includes data transmitted from a second plurality of UE devices and includes 5QIs (Fig. 5 and ¶0109 disclose that the users M1-My transmit data via the relay node 2, which means that the relay 2 receives the data from users M1-My. ¶0214 discloses that The relay node transmits a message 5 to the anchor/donor node (i.e. relay node 2 on Fig. 5). For a user accessing the relay node (i.e. a relay node user), the message 5 comprises: indication information indicating a type of the radio bearer where ¶0219 discloses that the user may be a source (sender) … of the data of the radio bearer, or may be a forwarder (for example a relay) of the data of the radio bearer where ¶0220 discloses that QoS information of the radio bearer which is determined by the relay node, such as QoS parameters at a radio bearer level, QoS parameters of at least one QoS flow comprised in the radio bearer. Wang ¶0083, ¶0084, ¶86, ¶0089, ¶90, ¶0092, ¶198, ¶222, ¶0241, ¶0261, and ¶0300 disclose also the limitation of the second data includes QoS information), and forward the first data and the second data to a third device in the RAN, wherein the at least one processor does not map the 5QIs included with the first data and the second data (Fig. 5 and ¶0109 disclose that the data of the users M1-My and the data from the relay node 1 (i.e., the aggregated data of the users N1-Nx) are aggregated into the data sent by the relay node 2 to the anchor/donor node. ¶0543 discloses a second message (sent from the relay node to the donor node regarding the plurality of radio bearers for the terminal (¶0083) when the user (terminal) may be a source (sender) and accessing the relay node (¶0214)  comprises information on mapping of a radio bearer, which means that the relay node does not process the mapping).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US20210176658), in view of Liu et al (US20210127380).

Regarding claim 2, the cited reference Wang discloses all limitations of claim 1, Wang further discloses wherein the first and second wireless stations are configured to communicate in accordance with a Fifth Generation (5G) radio access technology type or protocol (Abstract discloses that the communication system disclosed in Wang is 5G communication system) and the QoS information (¶0220 discloses that QoS information of the radio bearer which is determined by the relay node, such as QoS parameters). However, Wang does not explicitly teach QoS information comprises 5G QoS identifiers.
In an analogous art Liu teaches QoS information comprises 5G QoS identifiers (¶0244 discloses that 5QI is used to identify a set of determined QoS parameters).


Regarding claim 12, the claim is drawn to a system performing substantially the same features of the method of claim 2. Therefore the claim is subject to the same rejection as claim 2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US20210176658), in view of Yuan et al (US20200396674).

Regarding claim 3, the cited reference Wang discloses all limitations of claim 1. However, Wang does not explicitly teach the forwarding of the first and second data to the third wireless station comprises forwarding the first and second data via a network slice.
In an analogous art Yuan teaches the forwarding of the first and second data to the third wireless station comprises forwarding the first and second data via a network slice(¶0008 discloses obtaining, by the first relay apparatus, first slice information of at least one slice service supported by the first access network device and second slice information of at least one slice service supported by the second access network device; and then sending, by the first relay apparatus, a broadcast message that includes the first slice information and the second slice information).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Yuan where slicing can be used to flexibly allocate and re-allocate resources based on user requirements (Yuan, ¶0008).

Claims 8-10, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US20210176658), in view of Wallace (US7019638).

Regarding claim 8, the cited reference Wang discloses all limitations of claim 1. However, Wang does not explicitly teach the first wireless station is configured to: determine whether a fiber connection or wireless connection exists to the second wireless station.
In an analogous art Wallace teaches the first wireless station is configured to: determine whether a fiber connection or wireless connection exists to the second wireless station(Colon 8 lines 55-61  discloses determining, in conjunction with receiving the first data packet at the intermediate unit, whether a fully wired communications link exists between the output adapter of the intermediate unit and a central collection apparatus and whether a wireless communications link exists between the wireless transmitter of the intermediate unit and the central collection apparatus).


Regarding claim 9, the combination of Wang and Wallace discloses all limitations of claim 8. Wallace further teach the first wireless station is further configured to: transmit the first data via the fiber connection in response to determining that the fiber connection exists(Colon 8 lines 61-66  if a fully wired communications link is determined to exist between the output adapter of the intermediate unit and the central collection 
apparatus, automatically transmitting a second data packet from the inter mediate unit to the central collection apparatus via the fully wired communications link).

Regarding claim 10, the combination of Wang and Wallace discloses all limitations of claim 8. Wallace further teach the first wireless station is further configured to: transmit the first data via the fiber connection in response to determining that the fiber connection exists(Colon 9 lines 1-26  if a wireless communications link is automatically determined to exist between the wireless transmitter of the intermediate unit and the central collection apparatus, transmitting the second data packet from the intermediate unit to the central collection apparatus via the wireless communications link…transmitting a second data packet from the intermediate unit to the central collection apparatus via the wireless communications link may be executed only upon a determination that no fully wired communications link exists).

Regarding claim 16, the cited reference Wang discloses all limitations of claim 1. However, Wang does not explicitly teach the first wireless station is further configured to: determine whether a fiber connection or wireless connection exists to the second wireless station, and transmit the first data via the fiber connection in response to determining that the fiber connection exists.
In an analogous art Wallace teaches the first wireless station is further configured to: determine whether a fiber connection or wireless connection exists to the second wireless station
(Colon 8 lines 55-61  discloses determining, in conjunction with receiving the first data packet at the intermediate unit, whether a fully wired communications link exists between the output adapter of the intermediate unit and a central collection apparatus and whether a wireless communications link exists between the wireless transmitter of the intermediate unit and the central collection apparatus), and transmit the first data via the fiber connection in response to determining that the fiber connection exists (Colon 8 lines 61-66  if a fully wired communications link is determined to exist between the output adapter of the intermediate unit and the central collection apparatus, auto matically transmitting a second data packet from the inter mediate unit to the central collection apparatus via the fully wired communications link).
It would have been obvious to one of ordinary skill in the art before the effective filling 
date of the claimed invention to incorporate the method of Wallace where using wired connection to make communications much simpler than they would be in a wireless environment.

Regarding claim 17, the claim is drawn to a system performing substantially the same features of the method of claim 10. Therefore the claim is subject to the same rejection as claim 10.

Regarding claim 19, the claim is drawn to a system performing substantially the same features of the method of claim 17. Therefore the claim is subject to the same rejection as claim 17.

Regarding claim 20, the combination of Wang and Wallace discloses all limitations of claim 19, Wang further discloses wherein the instructions further cause the at least one processor to: encapsulate the first and second data in Ethernet packets, and forward the Ethernet packets to the third device via the fiber optic connection (¶0121 discloses information on a tunnel established for the radio bearer between the first node and the second node).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462